786 So. 2d 1269 (2001)
Julie Lynne FULLER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-565.
District Court of Appeal of Florida, Second District.
June 20, 2001.
James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Bartow, for Appellant.
Julie Lynn Fuller, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Senior Assistant Attorney General, Tampa, for Appellee.
PATTERSON, Chief Judge.
Julie Fuller appeals from her judgment and sentence for conspiracy to commit organized fraud, false application for a driver's license, and unauthorized possession of a driver's license. Fuller's appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We affirm the judgment and sentence without discussion, but we reverse the restitution order and corrected restitution order and remand for further proceedings.
Pursuant to a plea agreement, Fuller pleaded guilty in exchange for a nolle prosequi of an organized fraud charge and for a time-served sentence on the remaining three charges. The plea agreement provided that restitution was to be capped at $11,076.72. Our independent review of the record reveals that the trial court did not have jurisdiction to enter the restitution order or the corrected restitution order because they were rendered after Fuller had filed her notice of appeal. See K.D. v. State, 779 So. 2d 468 (Fla. 2d DCA 2000); Edwards v. State, 734 So. 2d 1130 (Fla. 2d DCA 1999). In the judgment rendered on December 14, 1999, the space is checked that states, "RESTITUTION IN ACCORDANCE WITH ATTACHED ORDER." The trial court, however, did not sign the original restitution order until January 25, 2000, and it was not rendered until February 11, 2000, well after Fuller filed her notice of appeal on December 31, 1999. Therefore, we strike the restitution orders and remand for the trial court to enter a new restitution order.
*1270 Affirmed in part, restitution orders stricken, and remanded.
NORTHCUTT, J., and DANAHY, PAUL W., (Senior) Judge, Concur.